PER CURIAM
The state appeals from an order of the trial court setting aside a default judgment against respondent. See ORCP 71B. That order is not appealable, Wershow v. McVeety Machinery, 263 Or 97, 101, 500 P2d 696 (1972), unless the court lacked jurisdiction over the parties or subject matter. Flynn v. Davidson, 80 Or 502, 155 P 197, 157 P 788 (1916). The only contention here is that the trial court erred in setting aside the judgment by default.
The state argues that ORS 19.010(2)(d), which provides for appeals from “[a]n order setting aside a judgment and granting a new trial,” sanctions an appeal from an order setting aside a default. That statute existed when Wershow was decided, and the language of Wershow indicates that the Supreme Court was aware of it.
Appeal dismissed.